        Case 1:18-cv-00800-LY Document 52 Filed 01/24/20 Page 1 of 13




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION


RICHARD MEYER,                     §
         Plaintiff                 §
                                   §
v.                                 §    Case No. 1:18-cv-00800-LY
                                   §
MARK WAID,                         §
        Defendant                  §




      DEFENDANT’S OBJECTIONS TO REPORT AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE
            REGARDING DEFENDANT’S MOTION TO DISMISS
          Case 1:18-cv-00800-LY Document 52 Filed 01/24/20 Page 2 of 13




       Under 28 U.S.C. § 636(b)(1) and Rule 72 of the Federal Rules of Civil Procedure,

Defendant Mark Waid (“Waid” or “Defendant”) submits the following objections to part of the

Magistrate Judge’s January 13, 2020 Report and Recommendation (“R&R”). Dkt. 51. Defendant

requests that the Court sustain Defendant’s objections, and that his Motion to Dismiss Plaintiff’s

First Amended Complaint for Lack of Personal Jurisdiction (Dkt. 43) be granted in full.

                                     I.      INTRODUCTION

       In his R&R, Judge Lane properly recommended dismissal of Plaintiff’s defamation claim

based on social-media posts for lack of personal jurisdiction. Respectfully, however, Judge Lane

erred in recommending that the district court find personal jurisdiction over Plaintiff’s tortious-

interference-with-contract claim and remaining defamation claim. Before personal jurisdiction

can exist in the intentional-tort context, Fifth Circuit precedent requires a showing that the

defendant knew the plaintiff would suffer the brunt of the harm in the forum state. Defendant

indisputedly lacked knowledge that Plaintiff was even located in Texas. Additionally, Defendant

respectfully submits it is imperative this issue be addressed now because a failure to correct the

error would otherwise lead to costly and time-consuming substantive proceedings that would

otherwise be reversed later on jurisdictional grounds.

                         II.     TORTIOUS-INTERFERENCE CLAIM

       Defendant objects to the R&R’s finding and recommendation that Defendant’s Motion to

Dismiss for Lack of Personal Jurisdiction be denied as to Plaintiff’s tortious-interference claim.

Dkt. 51 at 7-9. The standard of review for the objections herein is de novo. 28 U.S.C. § 636(b)(1).




                                               -1-
          Case 1:18-cv-00800-LY Document 52 Filed 01/24/20 Page 3 of 13




       A. Fifth Circuit Precedent Requires a Showing That Defendant Knew Plaintiff
          Would Suffer the Brunt of Harm in Texas.

       Before specific personal jurisdiction can exist as to an intentional-tort claim, the defendant

must have known the plaintiff resided in and therefore would suffer the brunt of injury specifically

in the forum. Defendant respectfully objects to the R&R’s failure to apply this principle.

       Under Fifth Circuit precedent, “[k]nowledge of the particular forum in which a potential

plaintiff will bear the brunt of the harm forms an essential part of the [specific-jurisdiction] test.”

Revell v. Lidov, 317 F.3d 467, 475 (5th Cir. 2002) (emphasis added); accord Fielding v. Hubert

Burda Media, Inc., 415 F.3d 419, 427 (5th Cir. 2005). This requirement is derived from the “effects

test” that comes from Calder v. Jones, 465 U.S. 783 (1984), a defamation case; but the requirement

applies to all intentional torts. See, e.g., Revell, 317 F.3d at 475-476 & n.63 (relying on the

following quote from IMO Indus., Inc. v. Kiekert AG, 155 F.3d 254, 266 (3d Cir. 1998), a tortious-

interference case: “[T]he plaintiff must show that the defendant knew that the plaintiff would suffer

the brunt of the harm caused by the tortious conduct in the forum, and point to specific activity

indicating that the defendant expressly aimed its tortious conduct at the forum.” (emphasis in

original)); Southmark Corp. v. Life Investors, Inc., 851 F.2d 763, 772 (5th Cir. 1988) (explaining,

in tortious-interference case, “when an alleged tort-feasor’s intentional actions are expressly aimed

at the forum state, and the tort-feasor knows that the brunt of the injury will be felt by a particular

resident in the forum, the tort-feasor must reasonably anticipate being haled into court there to

answer for its tortious actions” (emphasis added)); Wien Air Alaska, Inc. v. Brandt, 195 F.3d 208,

212 (5th Cir. 1999) (explaining that the Calder “test applies outside the context of defamation”).

   A. The primary case relied upon by the R&R likewise does not support an exercise of
      personal jurisdiction.

       Trois v. Apple Tree Auction Ctr, Inc., 882 F.3d 485 (5th Cir. 2018) supports the requirement



                                                  -2-
          Case 1:18-cv-00800-LY Document 52 Filed 01/24/20 Page 4 of 13




that the defendant must have known the plaintiff was in the forum and intended to cause harm

there. The R&R described Trois as follows:

        Trois . . . reiterated that . . . a single phone communication may be enough to
        establish personal jurisdiction in an intentional-tort claim when a non-resident
        defendant places a phone call to the forum state and makes false statements over
        the phone to a forum resident.

Dkt. 51 at 7. That a single communication “may be enough” to support personal jurisdiction is an

accurate statement. However, for jurisdiction to exist, it is a necessary prerequisite that the

defendant have known the plaintiff resided in the forum at the time of the allegedly tortious

conduct and that the harm would occur there. At the outset of the opinion, the Trois Court expressly

stated that, with respect to the telephone calls at issue, the defendant allegedly “knew [the plaintiff]

lived in Texas.” Trois, 882 F.3d at 488 (emphasis added). The calls concerned the defendant’s

efforts to auction items owned by the plaintiff in Texas—thus further indicating the defendant

knew plaintiff’s location and that harm would occur in that jurisdiction. Id. at 491-492. Indeed,

the Court discussed the effect of a defendant’s knowledge that the plaintiff was in the forum, but

made the point that “mere knowledge” of the plaintiff’s forum location is not alone enough to

support jurisdiction. Id. at 492 n.7. Trois is in harmony with Revell and other prevailing Fifth

Circuit precedent, in that jurisdiction over an intentional tort requires a showing the defendant

knew the plaintiff resided in the forum and specifically directed harm there. Trois does not support

disregarding or overriding earlier Fifth Circuit precedent on this point.1

        Mere knowledge of location alone would not support jurisdiction, but jurisdiction does not




1
 The R&R also cites Brown v. Flowers Indus., 688 F.2d 328 (5th Cir. 1982), but that case involved
a call directed to the U.S. Attorney in Mississippi in regard to Mississippi residents, making clear
defendant knew the plaintiffs were in that forum. Id. at 330-31; see also Wien Air, 195 F.3d at 210-
12 (involving defendant’s addressing letters and many calls to plaintiff in Texas and visits with
plaintiff in Texas).

                                                  -3-
          Case 1:18-cv-00800-LY Document 52 Filed 01/24/20 Page 5 of 13




exist, as a matter of law, absent that showing. See, e.g., IMO, 155 F.3d at 266 (“While knowledge

that the plaintiff is located in the forum is necessary to the application of Calder, . . . it alone is

insufficient. . . .”). Without consideration of the defendant’s knowledge, a court cannot ascertain

whether the defendant purposefully created a substantial connection to the forum, and instead

would improperly allow jurisdiction based on the “‘random, fortuitous, or attenuated’ contacts [the

defendant] makes by interacting with other persons affiliated with the State.” Walden v. Fiore,

571 U.S. 277, 286 (2014). Under the subjective nature of the inquiry, “an essential part of the

[specific-jurisdiction] test” is a showing that the defendant knew the plaintiff would “bear the brunt

of the harm” in the forum. Revell, 317 F.3d at 475. As Judge Sparks held in a non-defamation

case:

        [Defendant] alleges he did not know where [plaintiff] lived while the two of them
        were communicating via Skype, and [plaintiff] does not challenge the truth of that
        allegation. ‘Knowledge of the particular forum in which a potential plaintiff will
        bear the brunt of the harm forms an essential part’ of the purposeful availment
        analysis. . . . Because [defendant] did not know where [plaintiff] was located during
        their communications, [defendant’s] conduct was necessarily not purposefully
        directed at Texas, and specific jurisdiction cannot lie.

See Rad v. Bragg, No. 14-1074-SS, 2015 WL 12748177, at *3 (W.D. Tex. May 8, 2015) (emphasis

added). The R&R erred in finding that, without the threshold showing that a defendant knew the

plaintiff was in Texas and that harm would occur there, objective ties to Texas are sufficient to

satisfy the required test.

    B. Respectfully, the R&R also erred in assuming the knowledge requirement was not
       part of Plaintiff’s required showing.

        The R&R appears to agree that the “effects test” requires showing that the defendant knew

the plaintiff resided in the forum and would suffer the brunt of any injury there, but then assumed

it need not be satisfied. The R&R notes, “Calder’s ‘effects’ test is but one way to establish

minimum contacts and is not the proper test for determining Waid’s minimum contacts and


                                                  -4-
          Case 1:18-cv-00800-LY Document 52 Filed 01/24/20 Page 6 of 13




purposeful availment in this suit.” Dkt. 51 at 8. Waid respectfully objects to the R&R’s analysis

on this point, because the elements of the “effects test” are a necessary part of the showing that

must be made to establish personal jurisdiction.

        As noted above, binding precedent requires, in an intentional-tort suit, that the plaintiff

establish that the defendant knew the plaintiff resided in the forum. See, e.g., Revell, 317 F.3d at

475 & n.63. This element is a necessary part of the overarching test for personal jurisdiction, not

merely an alternative path to show jurisdiction. The R&R relies on Panda Brandywine Corp. v.

Potomac Elec. Power, 253 F.3d 865 (5th Cir. 2001). But the Panda decision itself makes clear that

the Calder analysis is a necessary part of the jurisdictional analysis: “[T]he key to Calder is that

the effects of an alleged intentional tort are to be assessed as part of the analysis of the defendant’s

relevant contacts with the forum.” Id. at 869 (emphasis in original). When the Panda Court

observed that the effects test is “not a substitute for a nonresident’s minimum contacts that

demonstrate purposeful availment,” the Court was making the point that merely because a

defendant knew the plaintiff would suffer injury in the forum is insufficient. Id. at 869-870

(“‘Foreseeable injury alone is not sufficient to confer specific jurisdiction….’” (quoting Wien Air

Alaska, Inc. v. Brandt, 195 F.3d 208, 212 (5th Cir. 1999)).

        Other Fifth Circuit precedent additionally makes it clear that the larger “purposeful

availment” analysis necessitates satisfaction of the effects test as part of that analysis. Revell, for

example, explains that “the ‘effects’ test is but one facet of the ordinary minimum contacts

analysis.” Revell, 317 F.3d at 473. Revell goes on to state that “the plaintiff’s residence in the

forum, and suffering of harm there, will not alone support jurisdiction under Calder,” but that

“[k]nowledge of the particular forum in which a potential plaintiff will bear the brunt of the harm

forms an essential part of the Calder test.” Id. at 473, 475. Revell further emphasizes that



                                                  -5-
          Case 1:18-cv-00800-LY Document 52 Filed 01/24/20 Page 7 of 13




satisfying this Calder analysis is necessary in order to show that the defendant “reasonably

anticipate[d] being haled into court in th[e] forum.” Id. at 475. In Rad v. Bragg, Judge Sparks

correctly recognized that the defendant’s knowledge of the plaintiff’s location in the forum is an

inescapable part of the core jurisdictional inquiry—expressly tying such knowledge to the

“purposeful availment analysis.” See Rad v. Bragg, 2015 WL 12748177, at *3 (W.D. Tex. May

8, 2015) (“‘Knowledge of the particular forum in which a potential plaintiff will bear the brunt of

the harm forms an essential part’ of the purposeful availment analysis….” (quoting Revell, 317

F.3d at 475) (emphasis added)); see also Festor v. Wolf, 2009 WL 10669519, at *6 (W.D. Tex.

Aug. 24, 2009) (explaining that the principle that the defendant must have known the plaintiff

would suffer brunt of harm in forum is “fundamental to due process”).

       In sum, Waid respectfully submits that the law is clear that the plaintiff must show that

defendant knew that the plaintiff resided in the forum state and would suffer the brunt of harm

there. Waid respectfully submits that the R&R’s erroneous assumption that such knowledge was

not part of the necessary inquiry caused the R&R to incorrectly find jurisdiction existed.

   C. Waid indisputedly did not know Plaintiff resided in Texas at the relevant time.

       In his Amended Complaint, Plaintiff does not even allege he resided in Texas during the

relevant time (or otherwise prove that up); he certainly does not allege that Waid knew he resided

in Texas. In addition, Plaintiff does not otherwise dispute—and the R&R does not take issue with

the fact—that Waid did not know Plaintiff resided in Texas at the time of the calls on which

Plaintiff’s tortious-interference claim is based. See Dkt. 43-1, Decl. ¶¶ 9, 14. Plaintiff, in fact,

publicly held himself out as being located in New York. Id. ¶ 8 & Exs. 1 & 7.

       The R&R notes that Plaintiff’s briefing referred to Waid’s “feigned ignorance” regarding

Plaintiff’s location (Dkt. 51 at n7), but Plaintiff failed to identify even one piece of evidence



                                                -6-
          Case 1:18-cv-00800-LY Document 52 Filed 01/24/20 Page 8 of 13




rebutting Waid’s evidence on this point. Plaintiff himself noted that “any conflicts between

evidence submitted [by] the parties [must be resolved] in favor of the plaintiff.” Dkt. 44 at 8

(emphasis added); see, e.g., Johnston v. Multidata Sys. Int’l, 523 F.3d 602, 609 (5th Cir. 2008)

(“conflicts between the facts contained in the parties’ affidavits must be resolved in the plaintiff’s

favor”); Revell, 317 F.3d at 469 (explaining court may only accept uncontroverted allegations and

may resolve conflicts in evidence, such as in affidavits, in favor of plaintiff). Plaintiff’s

unsupported and vague assertions do not create a valid conflict. In sum, Fifth Circuit precedent

requires dismissal of Plaintiff’s tortious-interference claim for lack of personal jurisdiction.2

       While Waid does not believe his knowledge regarding the location of Antarctic Press

(“AP”) is relevant, he discusses it here because the R&R briefly mentioned the issue. AP is the

publisher that considered publishing Plaintiff’s book.3 AP is not the plaintiff and therefore any




2
  The R&R expressed some concern about requiring the Plaintiff to show the Defendant knew the
Plaintiff would suffer the brunt of injury in the forum, because a defendant would need only “claim
he did not know where the plaintiff resided” to avoid jurisdiction. Dkt. at n.3. But the plaintiff
would need to allege this fact, and, if alleged, the defendant would need to prove through
evidence—not merely bald “claims”—that he did not know where the plaintiff resided. In this
case, as discussed, Plaintiff does not even allege that he lived in Texas at the relevant time (rather
the evidence indicates he actually lived in New York), much less does Plaintiff allege that
Defendant knew Plaintiff lived in Texas—and, moreover, Defendant submitted unrebutted
evidence that he did not know where Plaintiff resided. More generally, the jurisdictional test
focuses on whether the defendant purposefully created a substantial connection with the forum,
thus the Fifth Circuit’s requiring the defendant to have known the plaintiff would bear the brunt
of any injury in the forum is a sensible way to ensure the overarching inquiry is properly met.
3
  The R&R (Dkt. 51 at 3) explains that Plaintiff alleges that Defendant caused AP to decide not to
publish Plaintiff’s book. These allegations, however, are affirmatively defeated by actual
evidence, which makes clear Defendant did not cause AP to not publish the book—rather AP made
that decision based on Plaintiff’s own conduct. See, e.g., Dkt. 43, J.Dunn Dep., 107:20-108:19;
111:7-111:16. Also, while Plaintiff alleges AP breached a contract, the facts affirmatively show
AP did not breach any contract (as none even existed). Id. at 71:4-8; 72:10-73:5. It would make
little sense to allow Plaintiff’s allegations to control in light of undisputable first-hand evidence
that would defeat this action on summary judgment. To the extent the R&R relied on these mere
allegations, Defendant objects that the evidence should have taken precedence.

                                                 -7-
          Case 1:18-cv-00800-LY Document 52 Filed 01/24/20 Page 9 of 13




knowledge regarding its location is not material to the outcome given Defendant’s lack of

knowledge regarding Plaintiff’s location. It does not appear that the R&R based its decision on

any knowledge of Defendant regarding AP’s location. But, out of caution, Defendant also objects

to the R&R’s brief discussion concerning AP’s location. The R&R notes that whether Defendant

knew AP was in Texas is “disputed,” such that the Court was to “resolve factual conflicts in favor

of the party seeking to invoke the court’s jurisdiction.” Dkt. 51 at 6 & n.2. The R&R’s statement

indicates a misunderstanding of the law and the situation involving AP.

       The evidence affirmatively showed Defendant did not know AP was in Texas at the time

of his calls with AP. See Dkt. 43-1, ¶¶ 14, 21. Nor does Plaintiff’s pleading allege otherwise.

Plaintiff submitted arguments relating to San Antonio’s area code—without any evidence that

Defendant knew that area code was associated with Texas or even any evidence showing that the

area code is generally known by non-Texans as associated with Texas. Moreover, even if

Defendant had such knowledge (which he did not), that would be insufficient. See, e.g., Tornado

Bus. Co. v. Bus. & Coach Am. Corp., 2014 WL 7333873, at *3 (N.D. Tex. Dec. 23, 2014) (noting

“courts are reluctant to find jurisdiction based only on emails and phone calls because reliance on

telephone calls and email can no longer reliably prove purposeful availment” (citing Michiana

Easy Livin’ Country, Inc. v. Holten, 168 S.W.3d 777, 790 (Tex. 2005)). Also, AP itself admitted

that it was not known as a Texas-based publisher. Dkt. 43, J. Dunn Dep., 32:17-33:7. Ultimately,

Plaintiff was able to demonstrate merely that Defendant knew after the calls that AP was in Texas

(see Dkt. 44 at 11)—which would not be relevant even if AP itself were the plaintiff. See, e.g.,

Festor, 2009 WL 10669519, at *5 (holding defendant’s knowledge plaintiff lived in Texas was

not relevant to or in conflict with dispositive point that he did not know this at time of fraudulent




                                                 -8-
         Case 1:18-cv-00800-LY Document 52 Filed 01/24/20 Page 10 of 13




communications). Plaintiff, however, did not submit evidence rebutting the fact Defendant did

not know AP was in Texas at the time of the allegedly tortious conduct.

       In sum, Defendant’s lack of knowledge of Plaintiff’s forum location, and therefore that the

brunt of any harm could occur there, necessitates dismissal of the tortious-interference claim. Even

if knowledge regarding AP’s location were material (which it is not), the evidence affirmatively

shows that Defendant did not know AP was in Texas at the time of the allegedly tortious conduct.4

                         III.    PLAINTIFF’S DEFAMATION CLAIMS

       The R&R correctly found that the jurisdictional inquiry requires a claim-by-claim analysis

and that personal jurisdiction was lacking as to Plaintiff’s “social media” defamation claim. Dkt.

51 at 10. However, Waid submits that the R&R incorrectly found jursidiction as to the “Houston

convention” defamation claim.

       The R&R’s conclusion in regard to this “Houston” claim is based on the same erroneous

premise regarding application of the “effects test.” Id. at 11-12. As discussed above, the “effects

test,” and in particular a showing that Defendant knew Plaintiff resided in Texas and would bear

the brunt of harm there, is a necessary component of the jurisdictional inquiry.5




4
  The R&R also respectfully failed to appreciate the fact that the larger dispute at issue has no
meaningful connection to Texas. The case arises out of plans to publish a book to be created by a
team spread across multiple states, whose subject matter would not be Texas, and that would be
aimed at the world-wide comic book market. Moreover, Defendant’s alleged conduct stems from
Plaintiff’s anti-diversity campaign that targets the comic-book market generally—not anything
unique or connected to Texas. See Am. Compl. ¶¶ 15-17; Dkt. 43-1, Decl. ¶¶ 11-13, 20. Even
where the defendant actually knew the plaintiff was in the forum, the larger context of the dispute
must be considered as well. See, e.g., Herman v. Cataphora, Inc., 730 F.3d 460, 462, 465-466 (5th
Cir. 2013). This larger context defeats jurisdiction at the outset (even if Defendant had the
requisite knowledge—which he did not).
5 The R&R cites Carmona v. Leo Ship Mgt., 924 F.3d 190, 197 (5th Cir. 2019), but that case is a

negligence (not an intentional-tort) case, involved personal injury of the plaintiff in the forum
(such that location of the injury was plain), and still emphasized that committing a tort in the forum
does not necessarily support jurisdiction.

                                                 -9-
          Case 1:18-cv-00800-LY Document 52 Filed 01/24/20 Page 11 of 13




        Defendant concedes the “Houston” claim presents a close question. Alternatively,

especially given that Plaintiff’s tortious-interference claim cannot be litigated in this Court (as

discussed above), the Court should decline to exercise any jurisdiction over the “Houston

convention” claim. While Plaintiff now apparently resides in Texas, Defendant lacks connection

to Texas; Texas has little interest in resolving the “Houston” claim when the remainder of

Plaintiff’s claims cannot be heard by this Court; California has a shared interest in this dispute;

Plaintiff’s defamation allegations relate to the comic-book market generally; it would be extremely

inefficient to have such a small part of Plaintiff’s claims in Texas; and Plaintiff’s interest in seeking

relief as to the “Houston” claim is extremely weak, as the Houston statements occurred after AP

decided not to publish Plaintiff’s book. See generally Dkt. 43-1 ¶¶6, 11-12; First Am. Compl.

¶¶22, 24. Under the “fair and reasonable” factors, the Court should decline to exercise jurisdiction

over the “Houston” claim, even if there were otherwise jurisdiction. See McFadin v. Gerber, 587

F.3d 753, 759-760 (5th Cir. 2009) (listing factors). In the alternative, the Court should transfer the

action to the Central District of California, since Plaintiff’s interference and “social media” claims

cannot be litigated in Texas. See Mills v. Beech Aircraft Corp., 886 F.2d 758, 761 (5th Cir. 1989)

(“Such transfers [under 28 U.S.C. § 1404(a)] may be made sua sponte.”).

                                         IV.     CONCLUSION

        Defendant prays that the Court sustain his objections to the R&R’s finding and

recommendation that the Motion to Dismiss as to the tortious-interference claim be denied.

Defendant’s objections to the finding and recommendation that the Motion be denied as to the

“Houston convention” defamation claim should also be sustained. In sum, the Motion to Dismiss

(Dkt. 43) should be granted in full.




                                                  -10-
       Case 1:18-cv-00800-LY Document 52 Filed 01/24/20 Page 12 of 13




DATE: January 24, 2020                 Respectfully submitted,

                                       REEVES & BRIGHTWELL LLP


                                       /s/ Ryan Pierce
                                       Beverly Reeves
                                       State Bar No. 16716500
                                       breeves@reevesbrightwell.com
                                       Ryan Pierce
                                       State Bar No. 24035413
                                       rpierce@reevesbrightwell.com
                                       221 W. 6th Street, Suite 1000
                                       Austin, TX 78701-3410
                                       512.334.4500 Telephone
                                       512.334.4492 Facsimile

                                       Mark S. Zaid, Esq.
                                       D.C. Bar #440532 (admitted Pro Hac Vice)
                                       Mark@MarkZaid.com
                                       Mark S. Zaid, P.C.
                                       1250 Connecticut Ave., N.W.
                                       Suite 700
                                       Washington, D.C. 20036
                                       202.454.2809 Telephone
                                       202.330.5610 Facsimile

                                       ATTORNEYS FOR DEFENDANT
                                       MARK WAID




                                    -11-
         Case 1:18-cv-00800-LY Document 52 Filed 01/24/20 Page 13 of 13




                                CERTIFICATE OF SERVICE

       I hereby certify that on January 24, 2020, a true and correct copy of the foregoing document
was sent via CM/ECF electronic filing and/or U.S. mail to the following:

                      Daniel H. Byrne
                      Dale L. Roberts
                      Fritz, Byrne, Head & Gilstrap, PLLC
                      221 W. 6th Street, Suite 960
                      Austin, TX 78701
                      dbyrne@fbhg.law
                      droberts@fbhg.law

                                                      /s/ Ryan Pierce
                                                      Ryan Pierce




                                               -12-
